Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 8, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160075
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 160075
  v                                                                 COA: 348417
                                                                    Wayne CC: 72-002229-FH
  RICHARD LOUIS PALOMBO,
             Defendant-Appellant.
  _______________________________________/

        On order of the Chief Justice, having received notice that defendant-appellant died
  during the pendency of this appeal, the application for leave to appeal is DISMISSED.
  People v Peters, 449 Mich. 515; 537 NW2d 160 (1995).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 8, 2020

                                                                               Clerk